DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei (JP2009196436) in view of Kim (KR100854772).
	Kamei discloses a steering device comprising: a column unit configured to support a steering shaft such that the steering shaft is rotatable around a first axis extending along a front-rear direction (Fig 1); a front bracket that is attached to a vehicle body ([0036] of translation) in a state of supporting the column unit such that the column unit is rotatable around a second axis (O) extending along a right-left direction (Fig 1); a rear bracket (20a) that includes side plate portions (8a, 8b) and is attached to the vehicle body behind the front bracket (Fig 1), the side plate portions being positioned on both sides in the right-left direction with respect to the column unit and being provided with tilt guide holes (22) each extending in an arc shape centered on the second axis (Fig 5; [0027] of translation); and a lock mechanism (16) configured to switch between a locked state in which the column unit is restricted from moving around the second axis with respect to the front bracket and an unlocked state in which the column unit is allowed to move around the second axis with respect to the front bracket, wherein the lock mechanism includes a rod (12) that is supported by the column unit so as to be rotatable around a third axis extending along the right-left direction in a state of penetrating the column unit and the tilt guide holes in the right-left direction (Fig 2), a drive cam (18) that includes a cam portion and is fixed to the rod (Figs 2, 7, and 9), and a driven cam (19) that includes a holding portion (21b) held in the tilt guide hole and a cam follower portion (Figs 2, 7, and 9) facing the cam portion in the right-left direction outside the tilt guide hole and sliding on the cam portion as the rod rotates (Figs 2, 7, and 9), the holding portion includes a lock contact portion (24, radius R24) that faces one side (22, radius r22) in the circumferential direction and comes into contact with an inner peripheral edge of the tilt guide hole in the locked state (Fig 5) to restrict the driven cam from rotating around the third axis with respect to the side plate portion, and a release contact portion (24, radius r24) that faces the other side (22, radius R22)  in the circumferential direction and comes into contact with the inner peripheral edge of the tilt guide hole in the unlocked state to restrict the driven cam from rotating around the third axis with respect to the side plate portion, and the release contact portion is formed in an arc shape of which a radius of curvature is larger than a radius of curvature of the lock contact portion (Fig 5 and [0041] of translation). Kamei does not specifically disclose that one of the cam portion and the cam follower portion includes a lock position restriction surface that engages with the other of the cam portion and the cam follower portion in the locked state, and a release position restriction surface that is provided to be separated from the lock position restriction surface in a circumferential direction around the third axis and engages with the other of the cam portion and the cam follower portion in the unlocked state. Kim, however, disclose one of a cam portion and a cam follower portion (150) that includes38 a lock position restriction surface (230) that engages with the other of the cam portion (155) and the cam follower portion in the locked state, and a release position restriction surface (210) that is provided to be separated from the lock position restriction surface in a circumferential direction around the third 5axis and engages with the other of the cam portion and the cam follower portion in the unlocked state (Fig 2a). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Kamei in view of the teachings of Kim to configure the cams as discussed above so the driver can easily recognize the locked and unlocked states of the steering column to avoid confusion.
	With respect to claim 2, wherein the lock contact portion protrudes toward the inner peripheral edge of the tilt guide hole with respect to the release contact portion (Fig 5).

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        9/12/2022